FORM OF

RESTRICTED STOCK AGREEMENT

For Non-employee Directors

THIS AGREEMENT is made as of June 1, 2005 between <Director> ("Recipient") and
NATCO Group Inc. (the "Company").



1. As of June 1, 2005, the Company grants to Recipient 5,000 shares (the
"Shares") of Common Stock, $0.01 par value, of the Company in accordance with
and subject to the terms of the NATCO Group Inc. 2004 Stock Incentive Plan (the
"2004 Stock Plan") and this Agreement. It is understood that the consideration
for the issuance of the Shares shall be Recipient's agreement to render future
services as a Director of the Company, which services have a value not less than
the par value of the Shares. Recipient acknowledges receipt of a copy of the
2004 Stock Plan and agrees that this award of Shares shall be subject to all the
terms and provisions of the 2004 Stock Plan. In the event of any conflict
between the terms of this Agreement and the 2004 Stock Plan, the terms of the
2004 Stock Plan shall govern. Capitalized terms used but not defined in this
Agreement have the respective meanings attributed to such terms under the 2004
Stock Plan.



2. Promptly after the execution of this Agreement by Recipient, the Company
shall cause Mellon Investor Services, LLC, the transfer agent for the Common
Stock (together with its successors and assigns, the "Transfer Agent"), to issue
a stock certificate showing ownership for the Shares in the name of Recipient
subject to the terms and conditions of this Agreement and the 2004 Stock Plan.
The Shares shall be issued from Common Stock reserved for issuance pursuant to
the 2004 Stock Plan as grants under such plan ("Plan Shares"). The certificate
or certificates evidencing the Shares subject hereto shall be delivered to and
deposited with the Secretary of the Company as Escrow Agent in this transaction.
Such certificates are to be held by the Escrow Agent until termination of the
Restricted Period, at which time they shall be released by said Escrow Agent to
Recipient. All certificates representing any Shares subject to the provisions of
this Agreement shall have endorsed thereon the following legend:



"The shares represented by this certificate are subject to an agreement between
the Company and the registered holder, a copy of which is on file at the
principal office of the Company."



3. During the Restricted Period (as defined below) for the Shares, Recipient
shall not sell, assign, exchange, transfer, pledge, hypothecate or otherwise
dispose of, transfer or encumber any of such Shares. This prohibition against
transfer and the obligation to forfeit and surrender Shares to the Company as
provided herein are referred to as the "Forfeiture Restrictions." A breach of
the terms of this Agreement shall cause a forfeiture of the Shares. During the
Restricted Period, Recipient shall have all the rights of a shareholder with
respect to the Shares except for the right to transfer the Shares. Accordingly,
Recipient shall have the right to vote the Shares and to receive any cash
dividends paid to or made with respect to the Shares.



4. Recipient represents that the Shares are being acquired for investment and
that Recipient has no present intention to transfer, sell or otherwise dispose
of the Shares, except in compliance with applicable securities laws, and the
parties agree that the Shares are being acquired in accordance with and subject
to the terms, provisions and conditions of this Agreement and the Plan.
Recipient agrees that (a) the Company may refuse to register the transfer of the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would constitute a violation of the Forfeiture Restrictions or any
applicable securities law and (b) the Company may give related instructions to
the Transfer Agent to stop registration of the transfer of the Restricted
Shares.



5. The Forfeiture Restrictions shall lapse as to all of the Shares on the first
anniversary date of this Agreement, provided that Recipient has continuously
served as a Director of the Company from the date of this Agreement until such
date, and subject to the possibility of earlier lapse pursuant to Section VIII
of the 2004 Stock Plan. Notwithstanding the foregoing, the Forfeiture
Restrictions shall lapse as to all of the Shares on Recipient's termination from
the Board due to his death, disability (as determined by the Committee) or
retirement from the Board on or after the attainment of the age of 68, or upon
the occurrence of a Corporate Change. A certificate for all Shares granted
pursuant to this Agreement will be issued to Recipient following such date of
release, or, at Recipient's election, may be transferred in book entry form to
Recipient's brokerage account (subject to any adjustment to withhold Shares to
pay taxes as provided below). Any period during which Shares are subject to
restriction under this Agreement is referred to as the "Restricted Period". In
the event of termination of Recipient's service as a director of the Company for
any reason during the Restricted Period, except as otherwise provided above, all
Shares with respect to which the Forfeiture Restrictions that have not lapsed in
accordance with the preceding provisions of this paragraph, for no
consideration, shall be immediately forfeited to the Company.



6. If Recipient makes an election pursuant to Section 83(b) of the Internal
Revenue Code, Recipient shall promptly (but in no event after 30 days from the
date of grant) file a copy of such election with the Company, and cash payment
for taxes shall be made at the time of such election.



7. Recipient must make arrangements satisfactory to the Company to satisfy any
applicable federal, state or local withholding tax liability arising from the
grant or vesting of the Shares. Recipient may elect to satisfy any such tax
withholding obligation in cash or by authorizing the Company to withhold from
the Shares issued to Recipient as a result of the lapse of the restrictions on
Shares, the number of whole shares of Common Stock required to satisfy such tax
obligation, the number to be determined by the Fair Market Value of the Shares
on the date of the lapse of the restrictions on Shares. If Recipient elects to
withhold shares of Common Stock to satisfy any such tax obligation, Recipient
shall pay in cash any obligation that remains after the application of whole
shares that is less than the value of a whole share. If Recipient fails to
satisfy his or her withholding obligation in a time and manner satisfactory to
the Company, the Company shall have the right to withhold the required amounts
payable to Recipient.



8. Recipient understands that the Company will, and Recipient hereby authorizes
the Company to, issue such instructions to the Transfer Agent as the Company may
deem necessary or proper to comply with the intent and purposes of this
Agreement. This instruction serves as a stock power by Recipient to the Company
with respect to the Shares during the Restricted Period, which stock power shall
expire at the end of the Restricted Period.



9. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and the successors,
assigns, heirs and personal representatives of Recipient.



10. No provision contained in this Agreement shall in any way terminate, modify
or alter, or be construed or interpreted as terminating, modifying or altering
any of the powers, rights or authority vested in the Committee pursuant to the
terms of the 2004 Stock Plan, including, without limitation, the Committee's
rights to make certain determinations and elections with respect to the
Restricted Shares.



11. This Agreement shall not be deemed to (a) confer upon Recipient any right
with respect to continuation of membership on the Board or (b) affect the terms
and conditions of any other agreement between the Company and Recipient except
as expressly provided herein.



12. This Agreement shall be governed by the laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State.
This Agreement may not be altered, modified, changed or discharged, except by a
writing signed by or on behalf of both the Company and Recipient. This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original, but all of which together will constitute one and the same
Agreement.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
written above.



 

NATCO Group Inc.

 

Recipient

By:________________________________

John U. Clarke

Chairman and Chief Executive Officer

________________________________

<Director>

 